DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-18, drawn to an apparatus, classified in A41B11/001.
II. Claims 19-20, drawn to an apparatus, classified in A41B11/001.
The inventions are independent or distinct, each from the other because:
Inventions I (claims 1-18) and II (claims 19-20) are directed to related apparatus (both are to sock(s) with symbols thereon). The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect because certain significant limitations in one of the group find no counterpart in the other group(s) and vice versa. The independent claims in invention I does not require a certain significant limitation of a fifth sock symbol and a sixth sock symbol each located above or below the first sock symbol; a seventh sock symbol and an eighth sock symbol each located above or below the second sock symbol; a ninth sock symbol and a tenth sock symbol each located below the third sock symbol toward the open end of the second sock on the first side; and an eleventh sock symbol and a twelfth sock symbol each located below the fourth sock symbol toward the open end of the second sock on the second side, wherein the sock symbols on a side are stacked vertically, as found in the independent claim of invention II. In addition, the independent claim in invention II does not require a certain significant limitation of wherein bending an end of the sock toward the first side at a location below the second sock symbol inverts the second sock symbol and places the second sock symbol and a portion of the second side in a position to be viewed from the first side of the sock (as recited in claim 1 and 15), and wherein bending an end of the second sock toward the first side at a location below the fourth sock symbol inverts the fourth sock symbol and places the fourth sock symbol and a portion of the second side in a position to be viewed from the first side of the second sock (as recited in claim 15), as found in the independent claims of invention I. In other words, the related (method or product/device) inventions would not have been obvious over relative to each other (i.e., they .  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:  Due to the divergent subject matter identified above, between inventions I and II, examination of both inventions would place a serious search burden on the Examiner as each invention would require a different search strategy relying on different keyword combinations.  Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.  Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES B HULL whose telephone number is (571)272-0996.  The examiner can normally be reached on MONDAY-FRIDAY, 9AM-5PM (MST).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, 


/JAMES B HULL/Primary Examiner, Art Unit 3715